Case 2:20-cv-01914-RGK-MAA Document 27 Filed 12/11/20 Page 1 of 3 Page ID #:205



   1
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11       KYLE EVAN PETERSEN,                      Case No. 2:20-cv-01914-RGK-MAA
  12                          Petitioner,           ORDER DISMISSING PETITION
                                                    AS MOOT AND DISMISSING
  13            v.                                  ACTION WITHOUT PREJUDICE;
  14       P. BRADLEY, Warden,1                     DENYING MOTION TO DISMISS
                                                    AS MOOT
  15                          Respondent.
  16
  17
  18       I.   INTRODUCTION AND BACKGROUND
  19            On February 27, 2020, Petitioner filed a petition for a writ of habeas corpus
  20   pursuant to 28 U.S.C. § 2241 (“Section 2241”) (“Petition”). (Pet., ECF No. 1.)
  21   Petitioner raises one claim for Section 2241 relief: that the Bureau of Prisons
  22   (“BOP”) exceeded its authority in placing him at the United States Penitentiary in
  23   Lompoc, California (“USP-Lompoc”). (Pet. 2–3.2) He states that prison staff
  24   members in the psychiatric unit told him that he would not be safe in the prison
  25
  26   1
         P. Bradley, the current Warden of the United States Penitentiary Lompoc, is
  27   substituted as Respondent pursuant to Federal Rule of Civil Procedure 25(d).
       2
         Pinpoint citations in this Order refer to the page numbers appearing in the ECF-
  28   generated headers of the parties’ filings.
Case 2:20-cv-01914-RGK-MAA Document 27 Filed 12/11/20 Page 2 of 3 Page ID #:206



   1   yard at USP-Lompoc because the inmates there have a policy of assaulting sexual
   2   offenders. (Id. at 3.)
   3         On April 24, 2020, Respondent filed a Motion to Dismiss the Petition,
   4   including a Memorandum of Points and Authorities, and supporting Exhibits. (Mot.
   5   to Dismiss, ECF No. 13; Exs., ECF No. 13-1.) On July 15, 2020, Petitioner filed an
   6   Opposition to the Motion to Dismiss. (Opp’n, ECF No. 19.)
   7         On September 1, 2020, the Magistrate Judge assigned to this action issued a
   8   Report and Recommendation recommending granting the Motion to Dismiss and
   9   dismissing the Petition without prejudice on the ground that the BOP’s discretionary
  10   determination to place Petitioner at USP-Lompoc is not subject to judicial review.
  11   (Rep. & Recommendation, ECF No. 21.)
  12         However, on October 1, 2020, the Magistrate Judge issued an order
  13   withdrawing the Report and Recommendation and ordering Petitioner to show cause
  14   by no later than November 23, 2020 why the Petition should not be dismissed as
  15   moot in light of Petitioner’s transfer from USP-Lompoc to a different BOP facility.3
  16   (Order to Show Cause (“OSC”), ECF No. 24.) To date, Petitioner has not filed a
  17   response to this OSC.
  18
  19   II.   DISCUSSION
  20         Federal courts are barred from hearing matters in the absence of a live case or
  21   controversy. See U.S. Const. art. III, § 2; Spencer v. Kemna, 523 U.S. 1, 7 (1998).
  22   To meet the case or controversy requirement of Article III, the parties must
  23   continue to have a personal stake in the outcome of the lawsuit throughout the
  24   proceedings. Wilson v. Terhune, 319 F.3d 477, 479 (9th Cir. 2003). “If an event
  25   occurs that prevents the court from granting effective relief, the claim is moot and
  26
       3
  27    The Court sent a courtesy copy of this Order to Show Cause to Petitioner’s new
       address at FCI Pollock Federal Correctional Institution. (See OSC 2–3; see also
  28   Notice of Change of Address, ECF No. 26.)
                                                 2
Case 2:20-cv-01914-RGK-MAA Document 27 Filed 12/11/20 Page 3 of 3 Page ID #:207



   1   must be dismissed.” Am. Rivers v. Nat’l Marine Fisheries Serv., 126 F.3d 1118,
   2   1123 (9th Cir. 1997).
   3         In this case, Petitioner challenged his placement at USP-Lompoc, alleging
   4   that he was likely to be assaulted by other prisoners at that facility on account of his
   5   status as a sexual offender. (Pet. 2–3; Opp’n 3–7.) Petitioner has not challenged
   6   his new placement or raised any allegations regarding a risk of assault at FCI-
   7   Pollock, nor has he filed any response to the Court’s OSC. Thus, by transferring
   8   Petitioner to FCI-Pollock, the BOP already has granted Petitioner the relief sought
   9   in the Petition, and it is now “impossible for the [C]ourt to grant any effectual relief
  10   whatever.” Church of Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992)
  11   (citation and quotation marks omitted).
  12         IT THEREFORE IS ORDERED that the Petition is DISMISSED as moot
  13   and this Action is DISMISSED without prejudice. In light of this dismissal, it is
  14   further ORDERED that Respondent’s Motion to Dismiss is DENIED as moot.
  15
  16           December 11, 2020
       DATED: _________________
  17
                                               ____________________________________
                                                 ________________
                                                            _ _______
  18                                           R.
                                               R. GARY
                                                  GAR RY KLAUSNER
  19                                            UNITED STATES DISTRICT JUDGE

  20
  21   Presented by:
  22
  23
                                        __________
  24   MARIA A. AUDERO
  25   UNITED STATES MAGISTRATE JUDGE
  26
  27
  28
                                                  3
